Citation Nr: 1510963	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for VA home loan benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Appellant served in the United States Army National Guard (ARNG) and had active duty for training from December 1973 to April 1974. 

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a January 2013 decision by the Department of Veterans Affairs (VA) Regional Loan Center (RLC) in Atlanta, Georgia.  In that decision, the VA RLC denied the Appellant's request for a Certificate of Eligibility for VA home loan benefits. 

In March 2014, the Appellant testified before the Board; the transcript has been obtained. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

A preliminary review of the record reveals the matter is not ready for appellate disposition. 

A "veteran" is eligible for housing loan benefits if that veteran meets certain requirements.  38 U.S.C.A. §§ 3701, 3702 (West 2014). 

Pertinent to this case, the term "veteran" includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve, and, following the completion of such service was discharged from service with an honorable discharge; placed on the retired list; was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service; or continues serving in the Selected Reserve.  See 38 U.S.C.A. § 3701(b)(5)(A)(i) . 

Also, the term "veteran" applies to an individual who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  See 38 U.S.C.A. § 3701(b)(5)(A)(ii) . 

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces, as required to be maintained under 10 U.S.C.A. § 10143(a) .  See 38 U.S.C.A. § 3701(b)(5)(B) .

The Appellant's DD Form 214 documents a period of Honorable active duty training from December 1973 to April 1974 in the ARNG.  The DD 214 also shows a terminal date of reserve obligation of October 15, 1979.  NGB Form 22 shows the Veteran was assigned to HHC, 1st Battalion (M) 113th Infantry Armory in Jersey City, New Jersey.  It indicates the term of enlistment was six years, but reveals the Veteran enlisted in October 1973 and was discharged October 1976.  Under "Reason and Authority for Discharge" it indicates "3x3 Option Program para 1 Orders 84-10 NJDOD dtd 1 Nov 76."  It further shows that NGB Form 22 and 55A were mailed to the Appellant at the last known address.

In a statement associated with his VA Form 9 (Appeal to Board of Veterans' Appeals ), the Appellant reported that he served a six year commitment.  He indicated that after he was honorably discharged from the ARNG in October 1976, he was then placed involuntarily on the inactive ready reserve list in order to fulfill his six year commitment. 

The Atlanta RLC has denied the Appellant's claim because he did not have a minimum of six "creditable" service years.  Neither 38 U.S.C.A. § 3701 or § 3702 defines the term "creditable" nor does the Atlanta RLC cite to any applicable statute or regulation that does so.  In the statement of the case (SOC) there was a discussion of membership points earned annually for Reservists with regard to whether he had creditable service, though no specific retirement credit summary was referenced.   

Whether the Appellant's active Reserve commitment encompassed six years is not clear from the record.  There are no forms noting retirement credit summaries or annual membership service points.  There is no explanation as to what is a "3x3 option program" as noted on NGB Form 22.  The October 1976 letter mailed to the Appellant indicating he was honorably discharged, including  NGB Form 22 and 55A, are also not of record.   Thus, the Board concludes that additional development is necessary before deciding the Appellant's appeal.  Therefore, the AOJ should seek verification of the Appellant's Reserve service through appropriate federal agencies to include the National Personnel Records Center (NPRC) and the U.S. Army National Guard. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department (to include the National Personnel Records Center and the U.S. Army National Guard and request any information that might corroborate that the Appellant did perform six years of honorable Select Reserve service in the ARNG. Any request for information should include a copy of (a) the Appellant's ARNG Retirement Credit Summary and/or annual membership service points, (b) the October 1976 letter from the ARNG to the Appellant notifying him he had been honorably discharged, including NGB Form 22 and 55A, and (c) an explanation from the ARNG as to what is a "3x3 option program." If the AOJ is referred to additional federal facilities in its search for corroborating information, requests to those facilities should also be made. 

2. Following the development above, readjudicate the issue on appeal.  If the benefit sought remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




